DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 November 2020 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9 and 10 disclose a test signal through “a channel among the plurality of channels”; however, the claim then discloses receiving a plurality of first feedback signals through the plurality of channels.”  The claim as disclosed sends the test signal through only a single channel but then the receiving step requires the transmitted test signal have traveled through the plurality of channels.  It is unclear as to whether the test signal is through “a channel” or “the plurality of channels.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-7, 9-11, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Markoff et al (8,143,898).
Regarding claim 1, Markoff et al disclose a probe apparatus (a probe apparatus may include more than just a probe, in this case, the probe apparatus includes an acousto-electrical probe, 11 and system 10, fig.1) comprising: a main body (system 10); and a head detachably connected to the main body (head is attached to the probe, 11 which is detachably connected to the main body, 10 - connecting a variety of ultrasound probes, col.5, ll.42-60), and comprising a transducer array configured to output ultrasound signals (acousto-electrical 
Regarding claims 2 and 11, Markoff et al disclose wherein the at least one processor is configured to set a parameter for controlling the operations of the probe apparatus based on the identified probe type (reconfigure probe 511, fig.10).

Regarding claims 6 and 15, Markoff et al disclose wherein the processor is configured to determine whether a channel for transmitting the test signal among the plurality of channels is connected or not based on the plurality of first feedback signals (control signals applied to ultrasound transducer leads to determine if the leads have been broken, detached and/or shorted, col.18, ll.4-10) and cut off power supplied to at least one among the plurality of channels based on a result of the determination (power is only applied during testing of the individual leads, col.19, ll.43-50).
Regarding claim 7, Markoff et al disclose wherein the plurality of channels correspond to respective elements of the transducer array, and a number of elements in the transducer array is equal to or less than a number of the plurality of channels (transducer leads, col.5, ll.3-15).
Regarding claim 9, Markoff et al disclose a medical instrument comprising a probe apparatus (a probe apparatus may include more than just a probe, in this case, the probe apparatus includes an acousto-electrical probe, 11 and system 10, fig.1) and a display apparatus (the system may further include a display interface that displays information, col.2, ll.32-35), 
Regarding claim 10, Markoff et al disclose a method of controlling a probe apparatus (a probe apparatus may include more than just a probe, in this case, the probe apparatus includes an acousto-electrical probe, 11 and system 10, fig.1) comprising a main body (system 10) and a head detachably connected to the main body (head is attached to the probe, 11 which is detachably connected to the main body, 10 - connecting a variety of ultrasound probes, col.5, ll.42-60), the method -4-LEE et al.Application No. 15/759,327Response to Office Action dated September 22, 2020comprising: determining whether a head comprising a transducer array configured to output ultrasound signals is connected to the main body (fig.2, probe connection interface 191); transmitting a test signal to the transducer array through a channel among a plurality of channels (transducer leads, col.5, ll.33-41) of a transceiver (transmit/receive module 610, fig.11) provided in the probe apparatus; based on receiving a plurality of first feedback signals corresponding to the transmitted test signal through the plurality of channels (probe type detection module 602 uses Ground Scan Mode which scans individual transducer leads, transmitting and receiving signals, considered to be test signals – col.10, ll.4-6, col.18, ll.45-52), identifying a changing pattern of levels of the plurality of first feedback signals among a plurality of changing patterns which corresponding to a plurality of probe types of the transducer array; identifying a probe type of the transducer array among the plurality of probe types based on the identified changing pattern (wherein the claim does not define the “changing pattern” and each probe type inherently has a different pattern for operating .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 3, 4, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Markoff et al (8,143,898) in view of Johnson et al (2014/0320153).
Regarding claims 3, 4, 12 and 13, Markoff et al disclose the invention substantially as claimed, but fail to explicitly disclose wherein the transceiver is configured to transmit the test signal through a first channel among the plurality of channels, and receive the plurality of first feedback signals through channels of the plurality channels other than the first channel; and wherein the processor is configured to identify the probe type based on the changing pattern of levels of the plurality of channels adjacent to the first channel.
However, Johnson et al teach in an analogous field of endeavor, wherein the transceiver is configured to transmit the test signal through a first channel among the plurality of channels, and receive the plurality of first feedback signals through channels of the plurality channels other than the first channel; and wherein the processor is configured to identify the probe type based on the changing pattern of levels of the plurality of channels adjacent to the first channel (received through channels 240 while first channel is 210, fig.3, wherein the term “adjacent” is defined by Merriam-Webster as “not distant”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the plurality of channels of Markoff et al with receiving through adjacent channels of Johnson et al as it would recognize the use of different designs for transmission and reception and that one of those designs would include providing a separate channel for receiving to provide the same receive data as set forth in Markoff et al.
Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Markoff et al (8,143,898) in view of Ko et al (2013/0253327).
Regarding claims 17-19, Markoff et al disclose a plurality of acousto-electrical probe types (col.5, ll.33-35), but fail to explicitly disclose wherein the probe type corresponding to the transducer array of the head is determined to be one of a linear probe, a convex probe or a phased probe.
However, Ko et al teach in the same medical field of endeavor, wherein the probe type corresponding to the transducer array of the head is determined to be one of a linear probe, a convex probe or a phased probe ([0078]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the plurality of probe types of Markoff et al with the explicit disclosure of the probe type corresponding to a linear probe, a convex probe or a phased probe as it would provide detection of well-known and routine probe types in field of endeavor.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 and 17-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104.  The examiner can normally be reached on Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROCHELLE D TURCHEN/             Primary Examiner, Art Unit 3793